Citation Nr: 0933868	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-18 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
perforated right ear drum.

2.  Entitlement to a rating in excess of 10 percent for 
ankylosis of the right middle finger, status post fracture.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February and 
December 2005 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which 
assigned the initial noncompensable rating for the Veteran's 
perforated right ear drum and denied entitlement to the 
increased ratings currently sought on appeal. 

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing from Columbia, South Carolina 
in July to present testimony on the issues on appeal.  He 
submitted additional evidence at that time, with a waiver of 
RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran currently receives the highest schedular 
ratings available for perforation of the tympanic membrane 
and ankylosis of the right middle finger.  The Veteran's 
overall disability picture does not exhibit other related 
factors showing unusual or exceptional disability.  

2.  The impairment presented by the service-connected right 
middle finger disability does not result in limitation of 
motion of other digits or otherwise equate to the level of 
disability presented by amputation of the given finger.  

3.  Service connection is in effect for degenerative joint 
disease of the lumbar spine, rated as 40 percent disabling, 
and ankylosis of the right middle finger rated as 10  percent 
disabling.  Noncompensable ratings are in effect for hearing 
loss and perforated ear drum of the right ear.  The Veteran's 
combined disability rating is 50 percent.

4. The preponderance of the evidence is against a finding 
that the Veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a 
perforated right eardrum are not met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.87 
Diagnostic Code 6211 (2008).

2.  The criteria for a rating in excess of 10 percent for 
ankylosis of the right middle finger are not met at any time 
during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.21, 4.40, 4.45, 4.59,  4.71a Diagnostic Code 5226 (2008).

3.  The criteria for a total disability evaluation based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.16 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2008).  

Due to the nature of the claim regarding the Veteran's 
perforated right eardrum, as it is specifically an appeal of 
the initial rating assigned in conjunction with the grant of 
service connection, adequate notice was not delivered prior 
to the initial assignment of the rating.  However, once 
service connection is granted, the claim is substantiated and 
prior notice defects are rendered non-prejudicial.  Goodwin 
v. Peake, 22 Vet. App. 128 (2008).  Additionally, a May 2005 
pre-adjudicatory notification letter informed the Veteran of 
the evidence and information necessary to substantiate his 
TDIU claim.  Thus, VA's duty to notify with respect to these 
claims has been satisfied.

In regard to the claim for an increased rating for ankylosis 
of the right middle finger, the Veteran has not received 
adequate notice.  See Vazquez-Flores v. Peake, 2 Vet. App. 37 
(2008).  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in notification under the 
Veterans Claims Assistance Act (VCAA) was presumed 
prejudicial and must result in reversal unless VA showed that 
the error did not affect the essential fairness of the 
adjudication by demonstrating that the essential purpose of 
the notice was not frustrated.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (2007).  However, the U.S. Supreme Court 
recently reversed that decision based on a finding that the 
Federal Circuit's framework for harmless-error analysis was 
too rigid and placed an unreasonable evidentiary burden upon 
VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme 
Court held that a mandatory presumption of prejudicial error 
in every instance of defective notice was inappropriate and 
that determinations concerning harmless error should be made 
on a case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor his 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claim.  
Nevertheless, the Board has considered whether the defective 
notice provided to the Veteran resulted in prejudicial error.

Where there is a defect in the content of VCAA notice, it may 
be established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support his claim based on notice that was 
provided to the Veteran during the course of his appeal.  
Specifically, in correspondence dated in March 2006, the 
agency of original jurisdiction (AOJ) provided notice to the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159(b) (2008).  The AOJ notified the 
Veteran of information and evidence necessary to substantiate 
the claim for an increased rating, as well as information and 
evidence that VA would seek to provide, and information and 
evidence that the Veteran was expected to provide.  The AOJ 
explained that the Veteran must show that his disability had 
increased in severity.  The AOJ also described the types of 
evidence that VA would consider in making this determination, 
such as statements from VA or private physicians, records 
from the Social Security Administration, medical records from 
state or local governments, or statements by current or 
former employers.  The Veteran was further notified that lay 
statements regarding his symptoms were also pertinent.  

With this comprehensive listing of the types of evidence that 
were relevant to proving his claim, the notice essentially 
informed the Veteran of how he could demonstrate the current 
level of severity of his disability and the effect that any 
worsening of the disability has had on his employment and 
daily life.  Although this notice was delivered after the 
initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in the May 
2006 Statement of the Case (SOC) and Supplemental Statements 
of the Case (SSOC) in June 2006 and December 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of proper notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Furthermore, the record reflects that the Veteran had actual 
knowledge of the need to submit evidence that demonstrates 
the impact his right finger disability has on his employment 
and daily life.  Specifically, at his October 2008 VA 
examination, the Veteran reported that he is no longer 
employed due to an unrelated condition, but that his right 
finger condition made it difficult to conduct activities 
around the home, such as hammering a nail.  He also described 
weather-related increases in his symptomatology.  In 
testimony before the undersigned in July 2009, the Veteran 
further described limitations presented by his right finger 
disability in his own words.  Thus, although the provided 
notice did not explicitly ask for the effect that the 
worsening has on his employment and daily life, the Veteran 
provided that information during the course of the appeal.

Although the March 2006 notice letter was also deficient in 
providing the Veteran with at least general notice of the 
rating criteria by which his finger disability is rated, such 
information was provided in the May 2006 SOC.  The claims 
were then readjudicated on all the evidence in June 2006 and 
December 2008 SSOCs.  The Board further notes that the 
Veteran currently receives the highest schedular rating for 
ankylosis of the right middle finger.  38 C.F.R. § 4.71a, DC 
5226.  Therefore, the question before the Board is whether 
there are any alternate means by which the Veteran may be 
awarded a higher evaluation, such as involvement of other 
digits or extraschedular consideration.  In this capacity, as 
specific test measurements are not at issue, explicit notice 
of the diagnostic criteria is not required .  See Vazquez-
Flores v. Peake, supra.

For the foregoing reasons, the Board finds that VA's failure 
to provide the Veteran with fully compliant VCAA notice did 
not affect the essential fairness of the adjudication of his 
claim and, therefore, such error is harmless.  

VA has otherwise done everything reasonably possible to 
assist the Veteran with respect to his claims for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  Service treatment records have been 
associated with the claims file.  The Veteran has been 
medically evaluated in relation to his right eardrum and 
right middle finger disabilities.  A medical examination has 
not been conducted in conjunction with the Veteran's claim 
for TDIU, however one is not required in this case as the 
Veteran does not meet the minimum percentage requirements, 
nor is there evidence that his is unemployable as a result of 
his service-connected disabilities.  All identified and 
available treatment records have been secured.  The duty to 
assist has been fulfilled. 

Disability Evaluations

The Veteran seeks a higher evaluation for his service-
connected ankylosis of the right middle finger, currently 
evaluated at ten percent, and his perforated right ear drum, 
evaluated as noncompensably disabling.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008). 

When rating a veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the current level of disability is of 
primary concern in a claim for an increased rating; and the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  That being said, given unintended 
delays during the appellate process, VA's determination of 
the "current level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
that the increased rating claim has been pending.  In those 
instances, it is appropriate to apply staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, in the 
present case, the symptoms of the Veteran's service-connected 
disabilities have remained relatively constant throughout the 
appellate period.  Thus, staged ratings are not necessary 
here.

Perforated right eardrum

Service connection was established for a perforated right 
eardrum by rating decision in February 2005 and evaluated as 
noncompensably disabling under DC 6211.   The Board notes 
that a zero percent rating is the only available rating under 
DC 6211 for perforation of a tympanic membrane.  Notably, the 
terms eardrum and tympanic membrane are equivalent and 
interchangeable.  Dorland's Illustrated Medical Dictionary 
593 (31st ed. 2007).  

In this case, the Board has considered whether another rating 
code is more appropriate than the one used by the RO, but 
finds DC 6211 to explicitly describe the Veteran's diagnosed 
condition.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  Additionally, as service connection has previously 
been established for right ear hearing loss, and a separate 
rating established for that condition, there is no other 
diagnostic code under which a higher schedular rating is 
available for the Veteran's perforated right eardrum.  
Therefore, the only remaining question is whether referral 
for extraschedular evaluation is warranted.  

Here, the Board finds that the evidence of record does not 
present "an exceptional or unusual disability picture so as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b)(1) (2008).  
Specifically, there has been no assertion or showing by the 
appellant that his service-connected perforated right eardrum 
has necessitated frequent periods of hospitalization or 
resulted in other impairment of a similar degree that 
interferes with his employability.  As such, this Veteran's 
right eardrum disability is not such an exceptional case as 
to warrant extraschedular consideration.  Id.; see also Thun 
v. Peake, 22 Vet. App. 111, 115-16 (2008) (referral for 
extraschedular rating warranted only where level of 
disability is not contemplated by rating schedule and 
disability picture exhibits other related factors showing 
unusual or exceptional disability picture).  Thus, the Board 
finds no basis upon which a higher rating for the Veteran's 
perforated right eardrum is warranted. 

Ankylosis of the right middle finger

Service connection was established for a healed fracture of 
the right middle finger by rating decision in March 1995 and 
initially evaluated as noncompensably disabling under DC 
5309-5226.  The Veteran disagreed with the initial rating and 
subsequently, by rating decision in August 1995, the 
evaluation was increased to 10 percent disabling under DC 
5226.  The Veteran now seeks an evaluation in excess of 10 
percent.  

For VA compensation purposes, normal range of motion of the 
distal (terminal) interphalangeal joint for digits II through 
V, thus including the middle finger, is from zero to 70 or 80 
degrees of flexion.  38 C.F.R. § 4.71a, Evaluation of 
ankylosis or limitation of motion of single or multiple 
digits of the hand, Note 1 (2008).  

The rating criteria for limitation of motion of an index or 
long finger reflects that a 10 percent evaluation is 
warranted where there is a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees.  There is no 
higher schedular evaluation for limitation of motion of the 
long finger.  

Under the rating criteria for ankylosis of a long finger, 
unfavorable or favorable ankylosis, on the major or minor 
hand, also warrants a 10 percent evaluation.  No higher 
schedular evaluation is available for ankylosis of the long 
finger alone unless (1) evaluation as amputation is 
warranted, (2) an additional evaluation is warranted for 
resulting limitation of motion of other digits, or (3) there 
is interference with the overall function of the hand.  
38 C.F.R. § 4.71a, DC 5226 (2008).  

Upon the Veteran's most recent VA examination of the right 
hand, the Veteran explained that his service-connected middle 
finger condition is primarily manifested by pain on an 
occasional basis.  He has not required surgery or physical 
therapy for the finger, but does occasionally take pain 
relievers for the condition.  Weather-related flare ups are 
described as being characterized by increased pain and 
decreased grip strength that limits usage of the right hand.  
Physical inspection of the right hand revealed that 
abnormalities were limited to the third finger with bony 
swelling at the distal interphalangeal (DIP) joint and a 10 
degree deviation of the distal phalanx. Oppositional 
movements of thumb and fingertips were slow but otherwise 
normal.  The Veteran could oppose his fingers to the mid 
palmar crease.  Range of motion of all digits was normal with 
the exception of the DIP joint of the right third finger.  
Range of motion of the affected joint of the right middle 
finger was evaluated as ranging from 45 degrees of flexion to 
full extension.  Grip strength was mildly decreased in the 
right hand.  X-ray examination of the right hand was read as 
normal.  VA examination, October 2008; see also VA 
examination, June 2005 (reflecting findings generally 
consistent with the more recent examination).  

As above, the Board has considered whether another rating 
code is more appropriate than DC 5226 as used by the RO.  The 
assignment of a particular diagnostic code to evaluate a 
disability is dependent upon the facts of a particular case.  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis, and demonstrated symptomatology.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

In this case, the diagnostic code for limitation of motion of 
the index or long finger appears to be more applicable, as 
there is not, in fact, ankylosis of the affected joint or 
finger.  Ankylosis, which is fixation or the absence of 
movement of a joint, is not present where the affected joint, 
as here, is shown to retain movement with a total range of 
motion covering 45 degrees (i.e. from 45 degrees of flexion 
to 90 degrees of extension).  VA examination, October 2008; 
see also Dorland's Illustrated Medical Dictionary  94 (31st 
ed. 2007) (defining ankylosis).  As there was mobility of the 
joint found upon most recent examination, a rating for 
limitation of motion, rather than ankylosis, would generally 
be applied.  However, reassigning the Veteran's rating on the 
basis of limitation of motion rather than ankylosis would be 
of no benefit to the Veteran as there is no schedular rating 
available for limitation of motion that is greater than the 
existing 10 percent.  The result would merely be an 
equivalent 10 percent rating under a different diagnostic 
code.  Furthermore, maintaining the existing diagnostic code 
assignment allows for the possibility of an increased 
evaluation under the three additional considerations outlined 
above and described in a note following 38 C.F.R. § 4.71a, DC 
5226.  

To this end, it should also be noted that when evaluating 
disabilities of the musculoskeletal system,  38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v.  Brown, 8 Vet. 
App. 202 (1995).  In this case, the Veteran describes 
occasional weather-related flare-ups that result in 
additional impairment or functional loss.  As such, by 
applying the holding in DeLuca and giving the Veteran the 
full benefit of the doubt, the Board finds that the 
additional impairment that is described as occurring during 
weather-related flare-ups is consistent with an increase from 
mere limitation of motion, to ankylosis of the given finger 
joint.  Id.; 38 C.F.R. § 4.3.  Thus, the Board will continue 
to use the currently assigned diagnostic code to evaluate the 
Veteran's right middle finger disability, and now turns to 
consideration of additional methods by which an increased 
rating might be obtained.  

Specifically, the evidence does not show that the Veteran's 
right middle finger disability results in the limitation of 
motion of other fingers of the right hand.  Instead, VA 
examination in October 2008 found that abnormalities were 
limited to the right third finger alone, and that range of 
motion of all other digits was normal.  Additionally, even if 
the level of disability was determined to be equivalent to 
amputation of the right middle finger at the affected DIP 
joint, the diagnostic code for such an amputation would not 
result in evaluation greater than 10 percent.  38 C.F.R. 
§ 4.71a, DC 5154 (Amputation of the long finger without 
metacarpal resection at the proximal interphalangeal joint or 
proximal thereto results in a 10 percent rating and no 
higher).  

The Board has also considered whether the mild decrease in 
right hand grip strength, noted upon examination in October 
2008, constitutes interference with overall function of the 
hand, such that additional evaluation might be warranted on 
this basis.  However, the Board finds that such mild loss of 
grip strength would warrant no more than a 10 percent rating 
if the impairment were rated by analogy to DC 8515 for 
impairment of the median nerve, which affects flexion of the 
middle finger.  38 C.F.R. § 4.124a.  

It is important to note that the potential 10 percent 
evaluation under DC 8515 would be instead of, rather than in 
addition to, the existing evaluation for the Veteran's 
orthopedic evaluation, particularly as there is no diagnosed 
neurological impairment.  Instead, decreased grip strength is 
merely an additional symptom presented by the orthopedic 
impairment of the joint of the right middle finger.  Thus, 
the neurologic DC is used merely by analogy based upon 
consistent symptomatology.  Under VA regulations, evaluation 
of the same disability or the same manifestations of 
disability under multiple diagnoses (i.e., pyramiding) is 
prohibited.  38 C.F.R. § 4.14 (2008).  To do so would 
overcompensate the Veteran for his loss of earning capacity.  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Therefore, the 
reoccurring result is that the Veteran's right middle finger 
disability could potentially be rated under a number of 
different rating codes; however, under any of the applicable 
codes, the Veteran would not be entitled to a rating in 
excess of the currently assigned 10 percent.  Based upon the 
foregoing, although multiple alternative evaluation 
mechanisms and diagnostic codes were considered, an increased 
rating for ankylosis of the right middle finger, status post 
fracture, is not warranted.  

Also, as above, the Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards" in relation to the Veteran's 
right middle finger disability.  38 C.F.R. § 3.321(b)(1) 
(2008); see also Thun v. Peake, supra.  

In sum, considering all applicable rating criteria, the Board 
finds that the level of impairment presented by the Veteran's 
service-connected ankylosis of the right middle finger, 
status post fracture, warrants a 10 percent rating, and no 
higher.  

Total Disability Evaluations Based on Individual 
Unemployability

A TDIU rating requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  
In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or to the impairment caused 
by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19 (2008).

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  If there are two or more service-connected 
disabilities, at least one shall be rated at 40 percent or 
more, and there shall be sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.

If, as here, a veteran's disabilities fail to meet the 
required disability percentages under § 4.16(a), but the 
evidence shows that he is unable to secure employment by 
reason of his service-connected disabilities, VA is required 
to submit his claim to the Director of Compensation and 
Pension Service (C&P) for extraschedular consideration.  38 
C.F.R. § 4.16(b) (2008).

In this case, service connection is currently in effect for 
degenerative joint disease of the lumbar spine, rated as 40 
percent disabling, and ankylosis of the right middle finger 
rated as 10 percent disabling.  Noncompensable ratings are in 
effect for hearing loss and perforated ear drum of the right 
ear.  Therefore, the Veteran's combined disability rating is 
50 percent.  Based on these figures, the Veteran's service-
connected disabilities do not meet the percentage 
requirements for establishing TDIU under 38 C.F.R. § 4.16(a).  
While one of his service-connected disabilities is rated at 
40 percent, there has not been shown to be sufficient 
additional disability to bring the combined rating to 70 
percent or more.

Instead, the Veteran's accredited representative contends 
that this TDIU claim should be referred for extraschedular 
consideration under 38 C.F.R. § 4.16(b).  Board hearing 
transcript, July 2009.  To warrant such a referral, the 
evidence must show that this Veteran is unemployable by 
reason of his service-connected disabilities alone.  Such is 
not the case here.  Instead, the evidence supports a finding 
that the Veteran's current status of unemployment is, at 
least in part, due to his nonservice-connected heart disease 
and other nonservice-connected disabilities.  See, e.g., 
Statement from home health nurse, July 2009.  

Overall, the VA examinations, outpatient clinical records, 
and other evidence associated with the claims file does not 
show that the Veteran is precluded from gainful employment 
due to his service-connected disabilities.  Instead, the 
evidence demonstrates that the Veteran is likely unemployable 
due to his significant physical problems for which service 
connection is not in effect.  Accordingly, there is no basis 
to refer the case to the C&P Director for extra-schedular 
consideration under 38 C.F.R. § 4.16(b).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  A 
total disability rating based on individual unemployability 
is not warranted. 


ORDER

An initial compensable rating for a perforated right ear drum 
is denied.

A rating in excess of 10 percent for ankylosis of the right 
middle finger, status post fracture, is denied.

A total disability rating based on individual unemployability 
is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


